Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

                                                  DETAILED ACTION
Claims 1-2, 5-10 and 13-20 are allowed with the examiner's amendment as follow:

                                                 EXAMINER'S AMENDMENT
1.    An examiner's amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
2.    Authorization for this examiner's amendment was given in a telephone interview with James I. Bunts (Reg. No. 75,578) on 05/24/2022.

The application has been amended as follows:
In the claims:

5. (Currently Amended) The node claimed in claim 1 [[4]], wherein obtaining the plurality of encoded data packets comprises: for each of the one or more neighboring nodes: identifying two or more first data packets that are associated with the neighboring node in the first sub-mapping; and combining the identified two or more first data packets to generate an encoded data packet.

17. (Currently Amended) A non-transitory processor-readable medium storing processor-executable instructions to participate in a process for propagating data packets in a network of nodes, wherein the processor-executable instructions, when executed by a processor of a node of the network of nodes, cause the processor to carry out the method claimed in claim 9 [[11]].

20. (Currently Amended) A system, comprising: one or more processors; andPage 6 of 13 Application No. 17/040,015 PATENT Amendment dated May 2, 2022 Reply to Office Action of February 1, 2022memory storing processor-executable instructions to participate in a process for propagating data packets in a network of nodes, wherein the processor-executable instructions, when executed by the one or more processors, cause the processor to carry out the method claimed in claim 9 [[11]].

     				 REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance:
For claim 1, prior art Song et al. (US 9668005) a formatter to map data of the encoded data packets into a data unit.
Calmon (US 2013/0195106) para [0066] [FIG. 5] processor encoding data within a source node. 
GLADWIN (US 2012/0027134), para [0162] [FIG. 20] determining a mapping of encoded data slices to wireless channels for wireless communication of data. 

Other references on record discloses individual features which are recited in the claimed invention. However, the combined teachings of the prior art references do not teach or reasonably suggest the limitation “determining a first sub-mapping of the first data packets of the set to the one or more neighboring nodes and a second sub-mapping of the plurality of encoded data packets to the one or more neighboring nodes, the first and second sub-mappings indicating expected time of relay of each of the first data packets of the set and the plurality of encoded data packets to the one or more neighboring nodes; and determining the first sub-mapping comprises: for each first data packet of the set: arbitrarily selecting two or more neighboring nodes connected to the node; and associating the selected two or more neighboring nodes with the first data packet in the first sub-mapping” with the claimed invention as a whole.

Therefore, claim 1 is allowable over the prior art of record. The same reasoning applies to claim 9 mutatis mutandis. Accordingly, claims 2, 5-8, 10, and 13-20 are allowed.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FAHMIDA S CHOWDHURY whose telephone number is (571)272-2547. The examiner can normally be reached M-F 8am to 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chi Pham can be reached on 571-272-3179. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/FAHMIDA S CHOWDHURY/Primary Examiner, Art Unit 2471